DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 5 and 15 are objected to because of the following informalities:  the claims recite “GIS processing” but the claims do not define/spell out the acronym, which from the specification is geographical imaging system.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are directed to an intelligent advisor system that generates a treatment recommendation (including a cylindrical and spherical compensation) from various vectors.  A topographic vector is determined from a topographical corneal map and an epithelial thickness topographic vector is determined from a topography corneal epithelium map.  A posterior astigmatism vector, anterior astigmatism vector, interior astigmatism vector, manifest astigmatism vector are also determined.  The vectors are used to determine and indicate the treatment recommendation; however, the specification does not describe how each of these vectors is determined nor exactly how the vectors are used to determine the cylindrical and spherical compensation.  Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement, see MPEP § 2161.01.  In the instant case, how the intelligent advisor system determines/generates the various vectors are not adequality described. 





The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 11 and 19, the metes and bounds of the claim limitation “corneal talus” cannot be determined by the examiner because the definition of the term is unclear.  A “corneal talus” is not a term of the art.  Applicant’s specification at page 18, lines 15-17 states “In FIGS. 5A-5B, the cornea 510 is depicted with a collection of material formed on the side of the cornea 510 that defines a talus 512 of raised or irregular material, relative to what would normally be present on a normally shaped cornea.”  However, the statement of raised or irregular material fails to clearly define a “talus” versus other corneal irregularities relative to “what would normally be present.”
Regarding claims 1, 11 and 19, the metes and bounds of the claim limitation “an amount of tissue removed from the center of the cornea” cannot be determined by the examiner because it is unclear what defines the removed tissue i.e. was this tissue previously removed or is this tissue going to be removed?
Claims 4, 14 and 20 contain the trademark/trade name Contour®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parted Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe topography guided LASIK software and, accordingly, the identification/description is indefinite.
Regarding claims 6 and 16, the metes and bounds of the claim limitations “a set of one or more topographic vectors” and “a set of one or more epithelial vectors” cannot be determined by the examiner because it is unclear if only one vector is required or a set of vectors which requires at least two vectors.
Claims 9-10 recite the limitation "the corneal surgical procedure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the method" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
All remaining claims are rejected for depending from an indefinite claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a system, method and computer readable medium for generating a treatment recommendation for corneal laser surgery.
The limitations directed to generating and indicating a treatment recommendation cover, under their broadest reasonable interpretation, performance of mathematical and mental steps in the human mind but for the generic recitation of a processor and computer readable storage medium (method claims 11-18 do not require any physical components).  That is, other than reciting an “program instructions” nothing in the claims precludes the steps from practically be performed in the human mind.  A surgeon could consider the relevant vector data, calculate the addback modifiers from the vector data, and make a treatment recommendation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims amount to simply implementing the abstract idea of generating a treatment recommendation on a processor or computer readable medium without actually using the generated treatment recommendation to control laser surgery. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a “processor” and “computer readable storage medium” amount to no more than mere instructions to apply the exception using a generic computer component (method claims 11-18 do not require any additional elements).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.


Prior Art
Prior art is not currently applied because the examiner is unable to adequately determine what is required by the claims  (see the rejections under 35 USC 112(a) and 112(b) above). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) Raymond et al. (WO 2017/091200 A1) discloses systems, and methods for planning cataract surgery on an eye of a patient incorporate results of prior corrective surgeries into a planned cataract surgery of a particular patient by driving an effective surgery vector function based on data from the prior corrective surgeries.  The results may include high-order aberrations of the eye [abstract; claim 1].  A matrix may be used for correlating cylinder and sphere values [pars. 000161-000164].
(2) O’Donnell, Jr. (US 2003/0128334) discloses correcting spherical refractive error using a mathematical vector solution.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        21 June 2022